Citation Nr: 0110120	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  93-12 971	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including duodenal ulcer disease.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.  Entitlement to an effective date prior to March 5, 1990, 
for a total schedular disability rating for organic brain 
syndrome with post-traumatic stress disorder (PTSD) and 
paranoid psychosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse and brother


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals from 
Department of Veterans Affairs (VA) Regional Office (RO) 
decisions in San Juan, the Commonwealth of Puerto Rico.  

The case was remanded by the Board in June 1995 to obtain 
additional evidence and to clarify whether the RO had 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for a back 
disorder.  The RO took additional steps to obtain private 
clinical records and the August 2000 supplemental SOC (SSOC) 
makes it clear that the RO has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a back disorder.  The case has now 
been returned to the Board.  


FINDINGS OF FACTS

1.  Final and unappealed ratings in June 1984, and October 
1987 denied service connection for psychiatric disability.  

2.  Thereafter there are no unadjudicated claims, formal or 
informal, for compensation for psychiatric disability prior 
to receipt of a formal claim on March 5, 1990 and the 
severity of the veteran's for organic brain syndrome with 
PTSD and paranoid psychosis was not shown to warrant a 100 
percent schedular rating prior to receipt of that claim. 


CONCLUSION OF LAW

An effective date prior to March 5, 1990, for the assignment 
of a total schedular disability rating for organic brain 
syndrome with PTSD and paranoid psychosis is not warranted.  
38 U.S.C.A. § 5110(a) and (b)(2) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.400(o) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions and requires VA to provide additional 
assistance and notification in developing all facts.  It is 
applicable to claims pending at the time of its enactment, 
including this case.  For the reasons below, the RO has met 
its notification and duty to assist obligations under the 
VCAA, with respect to the earlier effective date claim.  

The SSOC of May 1993 advised the veteran of the pertinent law 
and regulations as well as the basis for denying an earlier 
effective date.  Also, by reciting the applicable law and 
regulations notice was given of the requirements to 
substantiate the claim.  Furthermore, testimony was given at 
the RO hearing in December 1991, the reports of multiple VA 
examinations are on file, and the evidence otherwise provides 
sufficient information to rate the disability as relevant in 
this case.  The RO made reasonable efforts to obtain all 
relevant records adequately identified by the appellant.  
Likewise, in a November 6, 2000 letter, certifying the case 
on appeal, the veteran was advised that additional evidence 
could be submitted within 90-days but he did not identify 
additional relevant evidence.  Accordingly, the Board finds 
that the notification and duty-to-assist provisions mandated 
by VCAA have essentially been satisfied in this case and that 
the appellant is not prejudiced by a lack of initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Background

The veteran was notified in September 1975 of a rating action 
in August 1975 which denied service connection for, in part, 
head and back injuries.  No appeal was taken.  

Following a January 1984 application to reopen the claim for 
service connection for a head injury and a new claim for 
service connection for a psychiatric disorder, the veteran 
was notified in March 1984 that to reopen his claim for 
service connection for a head injury he had to submit new 
medical evidence.  Subsequently, in June 1984 he was notified 
that his claim for service connection for headaches and for 
psychiatric disability was denied.  No appeal was taken.  

VA Form 21-526, Application for Compensation or Pension, was 
received in September 1986.  In part, a January 1987 rating 
action granted service connection for a scar as a residual of 
a head injury (finding clear and unmistakable error in the 
1975 rating action in not granting service connection for a 
residual scar) and assigned a noncompensable evaluation 
effective April 25, 1975, date of the veteran's first VA 
claim.  No appeal was taken.

In VA Form 21-4138, Statement in Support of Claim, in April 
1987 the veteran claimed a compensable rating for his 
service-connected scar and also claimed service connection 
for "my head [] back, nervous" conditions as allegedly 
incurred in combat in "Korea."  He alleged that these 
conditions precluded gainful employment.  

Following VA examinations in 1987, an October 1987 rating 
action granted service connection for post-traumatic 
headaches and assigned a 10 percent evaluation effective May 
16, 1987.  Service connection was denied for a generalized 
anxiety disorder with depressive and PTSD features.  
Entitlement to pension benefits was also denied.  The veteran 
was notified of that rating by letter in December 1987 but no 
appeal was taken.  

The veteran appealed a February 1988 rating action denying 
pension benefits and the appeal was denied by the Board in 
January 1990.  

In the veteran's VA Form 21-4138 dated in February 1990, and 
received on March 5, 1990, he claimed service connection for 
"brain syndrome" which he couched in terms of a claim for 
an increased rating for his service-connected post-traumatic 
headaches.  He also claimed service connection for PTSD. 

This appeal stems from rating actions of September and 
December 1990.  The September 1990 rating action denied 
service connection for a stomach condition, a back disorder, 
and PTSD and also denied an increased rating for service-
connected headaches, recharacterized as tension headaches 
(previously characterized as post-traumatic headaches).  The 
veteran was notified in October 1990 of that the denial. 

A December 1990 rating action denied an increased rating for 
headaches and denied service connection for a nervous 
disorder, to include PTSD, and for duodenal ulcer disease.  
It was also determined that new and material evidence had 
not been submitted to reopen the claim for service 
connection for a back disorder.  

The hearing officer that presided at the December 1991 RO 
hearing rendered a April 1992 decision holding that the 
headaches had been diagnosed as chronic brain syndrome 
associated with brain trauma secondary to an inservice head 
injury and should be rated under DC 9304 for dementia 
associated with head trauma, rather than under DC 8199-8100 
for headaches.  The hearing officer also determined that a 
30 percent schedular rating was warranted.  However, it was 
determined that service connection was not warranted for a 
duodenal ulcer condition or a back injury, or for PTSD since 
it was not shown that the recently diagnosed schizophrenia 
was a maturation of PTSD.  

An April 1992 rating action effectuated the grant of service 
connection for organic brain syndrome (OBS) associated with 
brain trauma and increased the 10 percent rating to 30 
percent effective March 5, 1990.  However, a January 1993 
rating action granted service connection for PTSD with 
paranoid psychosis as part and parcel of the OBS associated 
with brain trauma and assigned a 100 percent schedular 
rating effective March 5, 1990.  Also, basic eligibility to 
benefits under 38 U.S.C. Chapter 35 was established 
effective March 5, 1990.  However, in March 1993 the veteran 
filed an NOD as to the effective date for the 100 percent 
schedular rating, claiming that he should received "retro-
payment from 1968 to 1989" and that appeal has been 
perfected.  

Analysis

It is contended that a 100 percent schedular rating is 
warranted for the service-connected organic brain syndrome 
with post-traumatic stress disorder (PTSD) and paranoid 
psychosis (formerly characterized as tension or post-
traumatic headaches) from 1968 to 1989.  However, the veteran 
had active military service from February 1968 to February 
1970 and he is not entitled to VA disability compensation 
during the time he was in active military service.  Moreover, 
the veteran's first claim for any VA benefit was not received 
until April 1975.  

Claims for earlier effective dates for ratings of service-
connected disabilities generally focus on three matters.  
First is the date entitlement to the higher rating arose; 
second, the date of receipt of the claim, and; third is 
whether there was clear and unmistakable error (CUE) in a 
prior final denial of the claim (under 38 C.F.R. § 3.105(a) 
(2000)).  

As to CUE, under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 3.104, 20.302(a) (2000) a rating 
action which is not appealed is final.  38 C.F.R. § 3.105(a) 
(2000) further provides that final rating actions 'will be 
accepted as correct in the absence of clear and unmistakable 
error."  Here, the finality of prior rating actions is not 
contested and the matter of CUE is not raised.  

38 U.S.C.A. § 5110(a) provides that the effective date for 
an increased rating "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The enabling regulation, 
38 C.F.R. § 3.400(o)(1) provides that the effective date 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later.  However, 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) create an exception 
and provide that the effective date shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  On the other hand, 
under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
provide that if an ascertainable increased occurred on a date 
within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

The veteran was notified in June 1984 that service connection 
for a psychiatric disorder was denied but no appeal was 
taken.  He did not appeal a January 1987 rating action which 
granted service connection for a scar as a residual of a head 
injury retroactive to his initial VA claim in April 1975.  
Also, he did not appeal an October 1987 rating action which 
denied service connection for a generalized anxiety disorder 
with depressive and PTSD features.  

Thus, the questions are whether there was any formal or 
informal claim received after the 1987 denial but prior to 
March 1990, and whether entitlement arose prior to receipt of 
the March 1990 claim.  

Addressing the matter of date of receipt of claim, a claim is 
a formal or an informal communication, in writing, requesting 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2000).  A 
specific claim in the form prescribed by the Secretary (of 
VA) must be filed in order for benefits to be paid to any 
individual under VA laws.  38 C.F.R. § 3.151 (2000).  

An informal claim is any communication or action indicating 
an intent to apply for a VA benefit and must identify the 
benefit sought.  If a formal claim has not been filed, upon 
receipt of an informal claim an application form will be 
forwarded to the claimant for execution and if received 
within one year from the date it was sent, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2000).  

Under 38 C.F.R. § 3.157 (2000) date of outpatient treatment, 
examination or VA or uniformed services hospital admission 
will be accepted as date of receipt of an informal claim if 
it relates to service-connected disability or when a claim 
specifying the benefit sought is received within one year 
from the date of such treatment, examination or hospital 
admission.  38 C.F.R. § 3.157(b) and (b)(1).  

Date of receipt of evidence from a private physician or 
layman may be considered as an informal claim if the evidence 
is within the competence of the physician or layman and shows 
the reasonable probability of entitlement to the benefit.  
38 C.F.R. § 3.157(b)(2) (2000).  

In addition, the date of admission to a non-VA hospital where 
a veteran was maintained at VA expense will be accepted as 
the date of receipt of a claim, if VA maintenance was 
previously authorized; but, if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted as date of claim.  38 C.F.R. 
§ 3.157(b)(1). 

The next formal claim received, after the 1987 denial, was on 
March 5, 1990 for "brain syndrome" and the 100 percent 
total schedular rating has been made effective since receipt 
of that claim.  

During the time from 1987 until the March 1990 the veteran 
did receive both VA and private treatment for multiple 
disabilities, including headaches and psychiatric disability.  
However, there is no medical evidence which would constitute 
a formal or informal claim, inasmuch as none of these medical 
records identifies or indicates that the veteran was seeking 
a VA benefit.  

As to when entitlement arose, a VA psychiatric examination in 
May 1987 found that the veteran might have a tendency to 
dissociate, with respect to his experiences in Vietnam.  
While there was no delusion material and he was not actively 
hallucinating, it was suspected that he might be experiencing 
auditory hallucinations at times, (based on a history 
obtained from his wife).  The diagnosis was a generalized 
anxiety disorder with depressive features and PTSD.  His 
highest level of adaptive functioning in the past year had 
been poor.  

Subsequently, the discharge summary of VA hospitalization in 
May 1992 reflects that the veteran's wife described episodes 
during which the veteran did not respond to questioning or 
verbal stimuli, and would stare.  It was reported that these 
episodes were happening very often but had not been 
accompanied by seizure activity.  On mental status 
examination it was noted that the veteran had once been able 
to speak English but had forgotten almost all of his English 
after his head trauma.  It was felt that he most probably had 
incurred a traumatic brain injury during service and that 
most of his behavior problems at home were due to his 
psychiatric disorder.  A July 1992 joint report from a VA 
psychiatrist and VA Social Worker reflects that "the 
combined effect [of the veteran's psychiatric symptoms] 
results in a patient totally withdrawn from all social 
functioning and who requires complete supervision."  

In sum, the clinical evidence did not establish entitlement 
to a total schedular rating prior to receipt of the March 5, 
1990 claim but only after receipt of that claim, i.e., at the 
time of the July 1992 report.  

Accordingly, an effective date prior to March 5, 1990 for a 
100 percent schedular rating for organic brain syndrome with 
PTSD and paranoid psychosis is not warranted.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), effective 
November 9, 2000).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.   


ORDER

An effective date prior to March 5, 1990, for a total 
schedular disability rating for organic brain syndrome with 
PTSD and paranoid psychosis is denied. 


REMAND

As to the claims for service connection for a stomach 
disorder, including duodenal ulcer disease, and whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for a back disorder 
additional development will be necessary in order to comply 
with the expanded duty to assist and notification 
requirements set out in the recently enacted VCAA, mentioned 
in the decision above.  

Here, additional private clinical records were obtained after 
the 1995 Board remand but the RO has not had to opportunity 
to comply with the notification provisions of the recent 
VCAA.  Also, the veteran has contended that his stomach 
disorder, to include ulcer disease, is secondary to 
medication taken for service-connected disabilities and it 
does not appear that this claim of secondary service 
connection has been readjudicated since OBS and PTSD were 
included as part of the veteran's primarily disabling 
service-connected disability (by 1992 and 1993 rating 
actions).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
gastrointestinal examination to determine the 
nature and cause of all stomach pathology 
that he may now have.  The examiner should 
render a diagnosis or opinion as to (1) 
whether any stomach pathology is related to 
the veteran's period of military service, and 
(2) whether any stomach pathology is 
proximately due to or the result of 
medication taken for service-connected 
disability, and (3) whether any stomach 
pathology is aggravated by medication taken 
for service-connected disability.  The 
examiner should express such diagnoses or 
opinions in terms of the degree of 
probability of whether such a relationship 
exists, specifically whether it is likely, 
unlikely or at least as likely as not that 
such a relationship exists.  For purposes of 
this examination, the veteran 's claims 
folder should be made available to and 
independently reviewed by this examiner prior 
to examination of the veteran.  X-rays, 
laboratory tests, and/or other diagnostic 
studies, should be performed as deemed 
appropriate by the examiner.  

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent guidance that is provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  If the benefit sought 
on appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to any issue as may then 
be remaining on appeal.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 



